Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 1 of 16 PageID #: 1314




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     BILLY MARQUIS, et al.,                          §
                                                     §
             Plaintiffs,                             §
                                                     §
     v.                                              §        Civil No. 4:19-cv-626-RWS-KPJ
                                                     §
     KHOSROW SADEGHIAN and AMY                       §
     JO SADEGHIAN,                                   §
                                                     §
             Defendants.
                             MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiffs Billy Marquis, Alexis Marquis, and Anthony

   Marquis’ (collectively, “Plaintiffs”) Motion to Disqualify Counsel (the “Motion to Disqualify”)

   (Dkt. 110), to which Defendants Khosrow Sadeghian and Amy Sadeghian (collectively,

   “Defendants”) filed a response (Dkt. 112). Having considered the arguments and applicable

   authorities, the Court finds Plaintiffs’ Motion (Dkt. 110) is hereby DENIED.

                                         I.    BACKGROUND

          Plaintiffs allege Defendants own over one thousand properties in Texas and other states,

   which they purchase, sell, and lease to generate income. Dkt. 15 at 1–2. Plaintiffs allege that, in

   September 2014, Defendants recruited them from Houston, Texas, to the North Texas region to

   work for Defendants and live in one of their properties. Id. at 2–3. After Plaintiffs arrived,

   Defendants allegedly exerted control over Plaintiffs, kept them “poverty-stricken” such that they

   could not leave, and overall, treated Plaintiffs “as though they were slaves.” Id. at 1–2, 4.

          On August 27, 2019, Plaintiffs filed an Original Complaint (Dkt. 1), which was superseded

   by a First Amended Complaint (Dkt. 12) and a Second Amended Complaint (Dkt. 15). The Second

   Amended Complaint asserts three causes of actions against Defendants: (1) willful violations of


                                                     1
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 2 of 16 PageID #: 1315




   the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 203 et seq.; (2) violations of the Texas

   Deceptive Trade Practices Act (“DTPA”), TEX. BUS. & COM. CODE § 17.46; and (3) negligent

   injuring of Plaintiff Billy Marquis. See Dkt. 15 at 5–8.1 Plaintiffs’ FLSA claim seeks certification

   of a collective action, which, if granted, would be comprised of current and former employees of

   Defendants. Id. at 6. Plaintiffs represent Billy Marquis has initiated a separate state court lawsuit,

   wherein he asserts state law claims, which are presumably different from the DTPA and negligence

   claims pending before the Court. See Dkt. 110 at 6.2

           After Plaintiffs filed their Original Complaint, Defendants briefly appeared as pro se

   litigants. See Dkt. 7 (motion for extension of time to file answer, filed pro se). Defendants were

   later represented by Shibaz Nizami (“Nizami”). See Dkt. 9 (answer to Original Complaint, filed

   by Nizami). After tensions arose between Defendants and Nizami, the Court permitted Nizami to

   withdraw from this matter on December 18, 2020. See Dkts. 76, 84. Defendants were once again

   pro se parties for approximately two weeks, during which they filed various documents. See Dkts.

   82, 83, 84, 88. On December 31, 2020 and January 8, 2021, Steven Clark (“Clark”) and Matthew

   Joseph Altick (“Altick”) respectively made their appearance as new counsel of record for

   Defendants. See Dkts. 88, 96.

           On January 7, 2021—more than a year after the Second Amended Complaint was filed—

   a Motion to Dismiss (Dkt. 94) was filed on behalf of Defendants. See Dkts. 15, 94. The Motion to

   Dismiss raised four arguments.




   1
     In their Second Amended Complaint, Plaintiffs also assert a fourth cause of action—spoliation. See Dkt. 15 at 8.
   However, “unlike many other jurisdictions, Texas does not recognize spoliation as an independent tort cause of
   action.” See Peals v. QuikTrip Corp., No. 4:20-cv-22, 2021 WL 2043185, at *3 (E.D. Tex. May 21, 2021) (quoting In
   re Enron Corp. Sec., Derivative & ERISA Litig., 762 F. Supp. 2d 942, 963 n.10 (S.D. Tex. Dec. 8, 2010)).
   2
    It is unclear whether Billy Marquis’ co-Plaintiffs in this matter, Alexis Marquis and Anthony Marquis, are also co-
   plaintiffs in the parallel state lawsuit.

                                                            2
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 3 of 16 PageID #: 1316




          First, the Motion to Dismiss argued Plaintiffs failed to state a claim under Federal Rule of

   Civil Procedure 12(b)(6). See Dkt. 94 at 1. The Motion to Dismiss contended Plaintiffs were not

   employees under the FLSA, and accordingly, the FLSA does not apply to Plaintiffs. Id.

          Second, the Motion to Dismiss argued this lawsuit is duplicative of parallel state court

   litigation. Id. at 1–2. To avoid wasteful litigation, the Motion to Dismiss contended this federal

   proceeding should be dismissed. See id.

          Third, the Motion to Dismiss accused Plaintiffs’ counsel, Eugene DuBose (“DuBose”), of

   using Defendants’ personal information to identify potential plaintiffs, initiating state court

   lawsuits on behalf of these recruited plaintiffs, and “torment[ing]” Defendants with such lawsuits.

   Id. at 1–2. Attached to the Motion to Dismiss is an excerpted transcript of Terry Weimer’s

   (“Weimer”) deposition. See Dkt. 94-2. Weimer, who is represented by DuBose, has sued

   Defendants in another lawsuit. See Dkt. 110 at 3. In Weimer’s deposition testimony in that

   proceeding, Weimer testified that DuBose knocked on his door, entered his house to discuss certain

   matters, and was hired by Weimer that same day. See Dkt. 94-2 at 7–8; Dkt. 110 at 3. The Motion

   to Dismiss argued the lawsuit concerning Weimer, this federal lawsuit, and other proceedings were

   initiated to harass Defendants, and dismissal should be granted on this basis. Id. at 1–2.

          Fourth, the Motion to Dismiss alleged DuBose’s recruitment efforts violated the ethical

   rules for attorneys who seek to solicit business. Id. The Motion to Dismiss argued that this alleged

   ethical violation warrants dismissal. See id.

          Clark, using his electronic credentials, initially filed the Motion to Dismiss on behalf of

   Defendants without a signature block. See Dkt. 93. After the Clerk of Court marked the Motion to

   Dismiss as deficient, Clark filed a non-deficient Motion to Dismiss on behalf of Defendants. See

   Dkt. 94; FED. R. CIV. P. 11(a) (“Every pleading, written motion, and other paper must be signed



                                                    3
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 4 of 16 PageID #: 1317




   by at least one attorney of record in the attorney’s name—or by a party personally if the party is

   unrepresented.”). The non-deficient Motion to Dismiss’ signature block names both Clark and

   Altick and bears Clark’s signature. Id. at 3. Further, the Motion to Dismiss’ typeface is consistent

   with other filings from Clark and Altick—not Defendants’ pro se filings. Compare Dkt. 94 with

   Dkts. 83, 129.

              On January 28, 2021, the Court held a hearing to discuss a motion unrelated to this

   Memorandum Opinion and Order (the “Hearing”). See Dkt. 105. At the end of the Hearing, the

   Court noted the Motion to Dismiss was pending, and asked Clark and Altick how the Court could

   entertain a Rule 12(b)(6) motion at this point in the litigation, as Defendants had filed an answer

   and more than twenty-one days had passed since the Second Amended Complaint was filed. See

   id.; FED. R. CIV. P. 12(a)(1), (b)(6), (h). On the record, Clark represented that the Motion to Dismiss

   was a pro se filing from Defendants, despite the signature block indicating otherwise. See Dkt.

   105.3

              On February 8, 2021, Plaintiffs filed the pending Motion to Disqualify (Dkt. 110), wherein

   they seek to disqualify Clark from this lawsuit.4 Plaintiffs argue the Motion to Dismiss constituted

   three violations of Federal Rule of Civil Procedure 11(b): (1) Rule 11(b)(2)’s requirement that an

   attorney filing a document certifies the arguments contained therein are nonfrivolous; (2) Rule

   11(b)(3)’s requirement that an attorney asserting factual contentions must certify the contentions

   have evidentiary support, or will likely have evidentiary support, after a reasonable opportunity

   for further investigation or discovery; and (3) Rule 11(b)(1)’s requirement that the Motion to

   Dismiss was not filed with the intent to harass DuBose. See id. With respect to the purported


   3
    At the time Clark made this representation, the Court did not realize the Motion to Dismiss bore Clark’s signature
   and, thus, accepted Clark’s representation as true. See Dkt. 105.
   4
       The Motion to Disqualify does not seek to disqualify Altick from representing the Sadeghians.

                                                              4
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 5 of 16 PageID #: 1318




   violation of Rule 11(b)(1), DuBose asserts that in Billy Marquis’ parallel state court proceeding,

   Defendants, through Clark, filed a motion for sanctions against DuBose three days after filing the

   Motion to Dismiss. Id. at 7–8. DuBose claims these motions constitute “a coordinated attack.” Id.

   at 8. To the extent Clark argues the Motion to Dismiss was drafted by Defendants, and Clark

   simply signed and filed it at Defendants’ insistence, Plaintiffs argue this act breached Clark’s duty

   to “bring his clients to heel.” Id. at 8. The Motion to Disqualify also cites to the Texas Disciplinary

   Rules of Professional Conduct 3.01 and 3.03(a)(1), as well as Local Rule AT-3. Id. at 2–3, 5.

          Defendants, through Clark, filed a response to the Motion (Dkt. 112). The response insists

   that the Motion to Dismiss was a pro se filing, even though the Motion to Dismiss was filed using

   Clark’s electronic credentials, reflected Clark’s typeface for court papers, and bore his signature.

   Id. at 1 n.2. The response appears to contend that Clark appended his signature to the Motion

   because he construed the Clerk of Court’s deficiency notice as an instruction from the Court to

   which Clark was required to comply: “After [the Sadeghians’] filed their pro se motion to dismiss,

   the Clerk rejected the filing and, in the rejection, specifically noted in the docket text ‘. . . . The

   Motion is missing the attorney’s signature block and the exhibits must be filed as separate

   documents. Correction should be made by one business day.’” Id. (italics added). Further, the

   response argues Defendants’ motion for sanctions filed in state court is meritorious and not

   intended to harass DuBose. Id. at 3. According to Defendants, Billy Marquis’ two lawsuits show

   DuBose has intentionally initiated these proceedings to harass Defendants. Id. at 3.




                                                     5
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 6 of 16 PageID #: 1319




                                      II.   LEGAL STANDARD

          “A motion to disqualify counsel is the proper method by which an issue of unethical

   conduct or a conflict of interest should be brought to the attention of the court.” Taylor v. Academic

   P’ships, LLC, No. 3:19-cv-1764, 2019 WL 6619808, at *8 (N.D. Tex. Nov. 5, 2019), report and

   recommendation adopted, 2019 WL 6619385 (N.D. Tex. Dec. 4, 2019). Because motions to

   disqualify are substantive in nature, they are decided under federal law. FDIC v. U.S. Fire Ins. Co.,

   50 F.3d 1304, 1312 (5th Cir. 1995). In the Fifth Circuit, “[w]hen considering motions to disqualify,

   courts should first look to the local rules promulgated by the local court itself.” In re ProEducation

   Int’l, Inc., 587 F.3d 296, 299 (5th Cir. 2009). Thereafter, courts are to “consider the ethical rules

   announced by the national profession in light of the public interest and the litigants’ rights.” In re

   Am. Airlines, Inc., 972 F.2d 605, 610 (5th Cir. 1992).

          “All in all, disqualification is a severe sanction.” Asgaard Funding LLC v. ReynoldsStrong,

   LLC, 426 F. Supp. 3d 292, 296 (N.D. Tex. 2019). Because “[d]epriving a party of the right to be

   represented by the attorney of his or her choice is a penalty that must not be imposed without

   careful consideration,” courts must consider all facts “with meticulous deference to the litigant’s

   rights.” U.S. Fire Ins. Co., 50 F.3d at 1313; In re ProEducation, 587 F.3d at 300. “The party

   seeking to disqualify an attorney bears the burden of proving that disqualification is warranted,

   and that burden is heavy.” Spears v. McCraw, No. A-17-CA-1105, 2020 WL 589538, at *2 (W.D.

   Tex. Feb. 5, 2020) (citing Duncan v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 646 F.2d 1020,

   1028 (5th Cir. 1981)). This is especially true where a party files a motion to disqualify opposing

   counsel, as opposed to a client’s motion to disqualify his own counsel: Motions to disqualify from

   an opponent have the potential to be used as procedural weapons advancing purely tactical

   purposes, such as delay or harassment. Taylor, 2019 WL 6619808, at *9; see also Galderma Labs.,



                                                     6
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 7 of 16 PageID #: 1320




   LP v. Actavis Mid Atl. LLC, 927 F. Supp. 2d 390, 395 (N.D. Tex. 2013) (“When the Model Rules

   are invoked as procedural weapons, the party subverts the purpose of the ethical rules.”).

   Ultimately, the inquiry boils down to balancing the public interest and the litigant’s rights:

   “[W]here public confidence in the legal system may be jeopardized by an attorney,” such an

   erosion in the public’s faith would warrant disqualification. U.S. Fire Ins. Co., 50 F.3d at 1312,

   1315; see also In re Dresser Indus., 972 F.2d 540, 543–44 (5th Cir. 1992) (holding a court must

   consider whether “the likelihood of public suspicion from the impropriety outweighs any social

   interests which will be served by the lawyer’s continued participation in the case”).

                                           III. ANALYSIS

          A.    RULE 11

          As a preliminary matter, the Court must address the unusual posture of Plaintiffs’ Motion

   to Disqualify. Although the filing is styled as a Motion to Disqualify, the filing primarily argues

   Clark committed three violations of Rule 11(b). See Dkt. 110. Explained below, Plaintiffs’ Rule

   11(b) arguments are not properly before the Court.

          Pursuant to Rule 11(b), an attorney who signs and files a document with the Court certifies

   the following:

          (1) it is not being presented for any improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase the cost of litigation;

          (2) the claims, defenses, and other legal contentions are warranted by existing law
              or by a nonfrivolous argument for extending, modifying, or reversing existing
              law or for establishing new law;

          (3) the factual contentions have evidentiary support or, if specifically so identified,
              will likely have evidentiary support after a reasonable opportunity for further
              investigation or discovery; and

          (4) the denials of factual contentions are warranted on the evidence or, if
              specifically so identified, are reasonably based on belief or a lack of
              information.


                                                    7
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 8 of 16 PageID #: 1321




   FED. R. CIV. P. 11(b)(1)–(4).

          Rule 11(c)(1) provides, “If, after notice and a reasonable opportunity to respond, the court

   determines that Rule 11(b) has been violated, the court may impose an appropriate sanction on any

   attorney, law firm, or party . . . .” FED. R. CIV. P. 11(c)(1). Where a party desires sanctions be

   imposed, Rule 11(c)(2) requires the party to first serve the motion for sanctions on the opposing

   party and afford the opposing party twenty-one days to take remedial measures or reach an

   agreeable solution with the movant. See FED. R. CIV. P. 11(c)(2); Askins v. Hagopian, 713 F. App’x

   380, 381 (5th Cir. 2018) (citing In re Pratt, 524 F.3d 580, 588 (5th Cir. 2008)). Only after serving

   the motion for sanctions and waiting twenty-one days can the movant file the motion for sanctions

   with the Court. See id. If the Court wishes to impose sanctions on its own initiative, Rule 11(c)(3)

   requires the Court first enter an order to show cause prior to imposing sanctions. See FED. R. CIV.

   P. 11(c)(3).

          Here, there is no indication that Plaintiffs served the Motion to Disqualify on Defendants

   and waited twenty-one days before filing it with the Court. Therefore, to the extent Plaintiffs

   intended to file a Rule 11(c)(2) motion for sanctions, such a motion is not properly before the

   Court; hence, the Court will not consider Plaintiffs’ Rule 11(b) arguments and evaluate, under the

   appropriate legal framework, whether a Rule 11(b) violation occurred. See Castro & Co., LLC v.

   Diamond Offshore Servs. Ltd., No. 3:18-cv-574, 2018 WL 6069973, at *10–13 (N.D. Tex. Oct.

   29, 2018) (describing legal framework for assessing whether a Rule 11(b)(1), (b)(2), or (b)(3)

   violation occurred).

          Further, although the Court may sua sponte issue an order to show cause as to why certain

   conduct has not violated Rule 11(b), the Court declines to do so at this time. See FED. R. CIV. P.

   11(c)(3). Therefore, the Court limits its analysis to the legal framework for motions to disqualify,


                                                    8
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 9 of 16 PageID #: 1322




   which requires examining the applicable ethical rules, rather than looking to Rule 11(b) case law

   to determine whether disqualification is warranted. See In re ProEducation, 587 F.3d at 299; In re

   Am. Airlines, 972 F.2d at 610.

          B.    APPLICABLE ETHICAL RULES

          As the Fifth Circuit has instructed, the Court must look first to this District’s Local Rules

   and then consider “the ethical rules announced by the national profession,” which, here, are the

   American Bar Association’s (“ABA”) Model Rules of Professional Conduct. See In re

   ProEducation, 587 F.3d at 299; In re Am. Airlines, 972 F.3d at 510; Olmstead v. Hoppe, No. 5:19-

   cv-203, 2020 WL 2487050, at *6 (N.D. Tex. Mar. 9, 2020), report and recommendation adopted,

   2020 WL 1482324 (N.D. Tex. Mar. 27, 2020).

          Local Rule AT-2 provides “the Rules Governing the State Bar of Texas shall serve as a

   guide governing the obligations and responsibilities of all attorneys appearing in this court.”

   LOCAL R. AT-2. Local Rule AT-2 recognizes “that no set of rules may be framed which will

   particularize all the duties of the attorney,” and, accordingly, the Rule notes that court decisions,

   statutes, and the usages and customs of the Eastern District of Texas’s bar association may also be

   considered when evaluating alleged attorney misconduct. Id.

          Here, Plaintiffs allege Clark violated Texas Disciplinary Rules 3.01 and 3.03(a)(1). See

   Dkt. 110 at 2–3. Texas Disciplinary Rule 3.01 provides: “A lawyer shall not bring or defend a

   proceeding, or assert or controvert an issue therein, unless the lawyer reasonably believes that there

   is a basis for doing so that is not frivolous.” TEX. DISCIPLINARY R. OF PRO. CONDUCT 3.01. Texas

   Disciplinary Rule 3.03(a)(1) provides: “A lawyer shall not knowingly make a false statement of

   material fact or law to a tribunal.” TEX. DISCIPLINARY R. OF PRO. CONDUCT 3.01 (cleaned up).




                                                     9
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 10 of 16 PageID #: 1323




   ABA Model Rules 3.1 and 3.3(a)(1) are almost identical to Texas Disciplinary Rules 3.01 and

   3.03(a)(1). See ABA MODEL R. OF PRO. CONDUCT 3.1, 3.3(a)(1).

          C.    WHETHER DISQUALIFICATION IS WARRANTED

          Having reviewed the record with “meticulous deference” to the Sadeghians’ chosen

   counsel, the Court finds Plaintiffs have not met their burden to warrant Clark’s disqualification.

   U.S. Fire Ins. Co., 50 F.3d 1313. The Court addresses Plaintiffs’ three arguments in turn.

          1. Frivolous Arguments

          Plaintiffs contend the Motion to Dismiss’ two primary arguments—that Plaintiffs were

   independent contractors, rather than employees, and this lawsuit is duplicative of a parallel state

   lawsuit—were frivolous. The Court agrees. Under Rule 12, arguments regarding Plaintiffs’ failure

   to state a claim must be brought within twenty-one days of Plaintiffs’ service of the live responsive

   pleading. See FED. R. CIV. P. 12(a)(1)(A)(i), (b)(6). Here, the Motion to Dismiss was filed nearly

   one year after Plaintiffs served the Second Amended Complaint. See Dkts. 15, 94. The Motion to

   Dismiss was therefore untimely, and wasted the Court’s time and resources. In submitting these

   arguments to the Court at this juncture, Clark violated Texas Disciplinary Rule 3.01 and ABA

   Model Rule 3.1. See Dkts. 108, 113; TEX. DISCIPLINARY R. OF PRO. CONDUCT 3.01; ABA MODEL

   R. OF PRO. CONDUCT 3.1.

          Even though the Motion to Dismiss was frivolously filed, the Court is not convinced that

   such a filing warrants the severe sanction of disqualification. In a disqualification inquiry, there

   must not only be attorney misconduct, but also a finding that society’s interests will not be served

   if the lawyer continues to participate in the case—i.e., the public’s confidence in the legal system

   would be jeopardized. See U.S. Fire Ins. Co., 50 F.3d at 1312, 1315; In re Dresser, 972 F.2d at

   543–44. Here, the Court quickly disposed of the Motion to Dismiss, and the Court is well-equipped



                                                    10
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 11 of 16 PageID #: 1324




   to address any future misconduct. See Dkts. 108, 113. The Court finds, at this time, Clark’s

   continued participation will not compromise the public’s confidence in the legal system.

   Therefore, the severe sanction of disqualification is not warranted notwithstanding Clark’s

   misconduct.

          2. Whether the Factual Contentions in the Motion to Dismiss Have an
             Evidentiary Basis

          As to Plaintiffs’ second argument, the allegation that DuBose violated the ethical rules for

   soliciting business has some, albeit little, evidentiary support. Plaintiffs represent that Weimer

   sued Defendants in the 68th Judicial District Court of Dallas County, Texas. See Dkt. 110 at 3–4.

   The excerpted transcript submitted by Defendants provides, in relevant part:

          Q. All right. And how did you meet Mr. DuBose?

          A. He knocked on my door.

          Q. At Macgregor?

          A. Yes.

          Q. And were you expecting him to knock on your door?

          A. No.

          ...

          Q. Okay. So then did you allow Mr. DuBose into the home?

          A. I did.

          Q. And I assume you sat down in one of the rooms and had a discussion?

          A. We did.

          ...

          Q. That day when you met Mr. DuBose, did you hire him as your attorney?

          A. Yes.


                                                  11
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 12 of 16 PageID #: 1325




   Dkt. 94-2 at 7–8.

          In response, Plaintiffs argue the submitted excerpt omits a page, which, if considered,

   would “make[] it clear that Mr. DuBose was not entering the house to solicit Mr. Weimer as a

   client, but to find out whether the house was owned by Mr. Sadeghian against whom David Jaco,

   one of Mr. DuBose’s clients, had a judgment now in excess of $420,000.” Dkt. 110 at 4. The

   testimony omitted from the Motion to Dismiss provides, in relevant part:

          Q. All right. And did [DuBose] tell you why he was knocking on your door?

          A. He just said that he has a client, another client, that is involved with a man
          named Khosrow Sadeghian that owns several properties, and he said, I believe this
          is one of his properties. Is it?

          Q. And your response was?

          A. It is.

          Q. Okay. So then did you allow Mr. DuBose into the home?

          A. I did.

   Dkt. 110-1 at 2–3.

          Texas Disciplinary Rule 7.03(b) provides:

          A lawyer shall not solicit through in-person contact, or through regulated telephone,
          social media, or other electronic contact, professional employment from a non-
          client, unless the target of the solicitation is:

          (1) another lawyer;

          (2) a person who has a family, close personal, or prior business or professional
          relationship with the lawyer; or

          (3) a person who is known by the lawyer to be an experienced user of the type of
          legal services involved for business matters.

   TEX. DISCIPLINARY R. OF PRO. CONDUCT 7.03(b). ABA Model Rule 7.3(b) is nearly identical. See

   ABA MODEL R. OF PRO. CONDUCT 7.3(b).



                                                   12
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 13 of 16 PageID #: 1326




          Comment 3 to Texas Disciplinary Rule 7.03 explains:

          A potential for overreaching exists when a lawyer, seeking pecuniary gain, solicits
          a person known to be in need of legal services via in-person [or other types]
          of contact. . . . The person, who may already feel overwhelmed by the
          circumstances giving rise to the need for legal services, may find it difficult to fully
          evaluate all available alternatives with reasoned judgment and appropriate self-
          interest in the face of the lawyer’s presence and insistence upon an immediate
          response. The situation is fraught with the possibility of undue influence,
          intimidation, and overreaching.

   TEX. DISCIPLINARY R. OF PRO. CONDUCT 7.03 cmt. 3. Comment 3 to ABA Model Rule 7.3 is also

   similar in form and substance. See ABA MODEL R. OF PRO. CONDUCT 7.3 cmt. 3.

          Weimer’s testimony supports the nonfrivolous inference that improper solicitation may

   have occurred. Attorneys have an affirmative duty to ensure their factual contentions have some

   evidentiary support, and here, the deposition testimony submitted indicates the potential of

   improper solicitation. Accordingly, the Court does not find a violation of Texas Disciplinary Rule

   3.01 and ABA Model Rule 3.1 occurred. See TEX. DISCIPLINARY R.               OF   PRO. CONDUCT 3.01

   (prohibiting a lawyer from bringing an issue before a court unless the lawyer reasonably believes

   a nonfrivolous basis exists for doing so); ABA MODEL R. OF PRO. CONDUCT 3.1 (same).

          Because raising this allegation did not constitute misconduct, disqualification is not

   warranted on this basis. See U.S. Fire Ins. Co., 50 F.3d at 1316 (“[D]isqualification is unjustified

   without at least a reasonable possibility that some identifiable impropriety actually occurred.”).

          3. Whether the Motion to Dismiss Was Filed to Harass DuBose

          As for Plaintiffs’ third argument, Plaintiffs have not shown the Motion to Dismiss was filed

   to harass DuBose. Clearly, DuBose and Defendants harbor much animosity towards one another—

   in both this federal proceeding and other state court proceedings. It is also clear the Motion to

   Dismiss was a frivolous submission. However, Plaintiffs did not attach the motion for sanctions

   filed in the state court proceeding to the Motion to Disqualify or offer any context as to why that


                                                    13
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 14 of 16 PageID #: 1327




   motion for sanctions lacked merit. See Ledet v. Perry Homes, No. 5:19-cv-712, 2020 WL

   10352341, at *1 (W.D. Tex. Sept. 25, 2020) (“[T]his Court cannot make findings under the ethical

   rules if there is no factual support for the moving party’s allegations.”). It is Plaintiffs’ burden to

   establish that misconduct occurred and that disqualification is warranted. See Duncan, 646 F.2d at

   1028; Spears, 2020 WL 589538, at *2. Accordingly, because the Court cannot find a reasonable

   possibility that harassment actually occurred, the Court cannot grant disqualification on this basis.

   See U.S. Fire Ins. Co., 50 F.3d at 1316.

          4. The Court’s Efficiency Considerations

          This case’s procedural history and the needs of the case weigh against disqualification.

   Prior to Clark’s appearance in this lawsuit, Plaintiffs, Defendants, and Nizami submitted an

   inordinate number of filings, with the parties entrenched in a discovery dispute spanning nearly

   seven months. See Dkts. 47, 48, 51, 53, 54, 55, 56, 57, 58, 69, 70, 75, 78, 79, 82. Often, these

   filings were laced with hyperbolic language and the tone deployed was unbecoming of members

   of the bar. See id. The parties’ conduct required the Court to expend considerable resources and

   time to wade through the filings—which often contained irrelevant commentary and information—

   and hold seven hearings within a limited time-frame. See Minute Entries for July 20, August 26,

   October 1, November 19, November 24, December 8, and December 18, 2020.

          After Clark’s appearance in this matter, the parties’ discovery efforts appear to have

   progressed more efficiently. In the eight months since Clark began representing Defendants in this

   lawsuit, the parties have yet to contact the Court regarding a discovery dispute. This much-

   welcomed orderliness weighs against disqualifying Clark. See DataTreasury Corp. v. Wells Fargo

   & Co., No. 2:06-cv-72, 2009 WL 10679840, at *9 (E.D. Tex. Dec. 30, 2009) (“Plaintiff now seeks




                                                     14
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 15 of 16 PageID #: 1328




   disqualification of [counsel]. The inefficiencies and delay of justice that would result from

   disqualification . . . [are] relevant considerations that weigh against disqualification.”).

          Overall, under these circumstances, Clark’s continued representation of Defendants would

   not undermine the public’s confidence in the integrity of the legal system. Plaintiffs have not

   carried their heavy burden to show that disqualification is warranted.

          D.    CLARK’S MISREPRESENTATIONS TO THE COURT

          Although the Court does not find disqualification is warranted at this time, that does not

   mean Clark should proceed in this matter without a warning. Clark has, on two occasions, made

   misrepresentations to the Court. First, during the Court’s January 28, 2021 Hearing, Clark

   described the Motion to Dismiss as a pro se filing. See Dkt. 105. It clearly was not. The Court’s

   docketing system unequivocally shows the Motion to Dismiss was filed using Clark’s electronic

   credentials and bears his signature. That Defendants may have drafted the Motion to Dismiss and

   insisted Clark file it did not absolve Clark of his duties to (1) “be ever conscious of the broader

   duty to the judicial system,” (2) provide the Court “utmost respect,” and (3) treat Plaintiffs with

   fairness and due consideration. LOCAL R. AT-3(a), (b), (f). Further, Clark’s filing of the Motion to

   Dismiss may constitute violations of Rule 11(b)(2) and (3). See FED. R. CIV. P. 11(b)(2)–(3)

   (requiring all filings signed by an attorney to have a nonfrivolous legal or evidentiary basis). In

   this instance, these duties required Clark to abstain from filing the Motion to Dismiss, which

   contained threadbare, frivolous legal arguments.

          Second, in his response to Plaintiffs’ Motion seeking disqualification, Clark doubled down

   on characterizing the Motion to Dismiss as a pro se filing. See Dkt. 112 at 1 n.2. Rather than take

   responsibility for imprudently filing the Motion to Dismiss, Clark attempted to foist blame on the

   Clerk of Court. See id. It is true that the Clerk of Court marked the initial Motion to Dismiss as



                                                     15
Case 4:19-cv-00626-RWS-KPJ Document 133 Filed 09/13/21 Page 16 of 16 PageID #: 1329




   deficient: Where a party is represented by an attorney, all filings made on behalf of that party must

   be appended by an attorney’s signature, which certifies that Rule 11’s requirements are met. See

   Dkt. 93; FED. R. CIV. P. 11. It is also true that the Clerk of Court said the correction should be made

   by one business day. See Dkt. 93. However, it is not true that the instruction to refile the Motion

   to Dismiss meant Clark could bypass his duties to ensure his filing had a nonfrivolous legal and

   evidentiary basis and to “adhere to the higher standard of conduct which judges, lawyers, clients,

   and the public may rightfully expect.” See FED. R. CIV. P. 11(b)(2)–(3); LOCAL R. AT-3(k). Here,

   the proper course of action was to abstain from filing the Motion to Dismiss. Further, Clark should

   not have made any misrepresentation to the Court, let alone two.

           The Court leaves Clark with the following warning: In future filings, Clark must ensure he

   . has fully vetted the arguments and evidence contained therein. Failure to do so will not be tolerated

   and may result in sanctions imposed under Rule 11(b)(2) and (3).

                                           IV. CONCLUSION

           For the foregoing reasons, Plaintiffs’ Motion (Dkt. 110) is DENIED.

                 So ORDERED and SIGNED this 13th day of September, 2021.




                                                          ____________________________________
                                                          KIMBERLY C. PRIEST JOHNSON
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     16
